Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Reasons for Allowance

Claims 2 – 4 and 7 are allowed.

The following is an examiner’s statement of reasons for allowance: 

The prior art does not teach or suggest the features of an exhaust heat passage extending from an exhaust heat source through the third heat exchanger; a first heat medium passage extending from one of the exchangers or form the accumulator to another of the heat exchangers or the accumulator without passing through the third heat exchanger; a second heat medium passage extending from one of the exchangers or form the accumulator to another of the heat exchangers or the accumulator through the third heat exchanger; a three way valve which selectively opens and closes the first heat medium passage or the second heat medium passage: a heat medium temperature sensor which measures a temperature of the heat medium flowing into the three way valve: an exhaust heat temperature sensor which measures a temperature of a gas flowing . 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Inquiries

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAERT DOUNIS whose telephone number is (571)272-2146.  The examiner can normally be reached on Mon. - Thurs: 10a - 4:30p.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK LAURENZI can be reached on (571) 270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business 
 
/Laert Dounis/
Primary Examiner, Art Unit 3746
Tuesday, April 27, 2021